DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because 
	The pre-ample that the claimed term “A computer readable medium” is not limited in the instant specification to only statutory embodiments and therefore the broadest reasonable interpretation includes nonstatutory embodiments. The remedy is to limit the claim by adding the phrase non-transitory.

Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argued in pages 8. Claim limitations met 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, because: Claims 1, 8, and 15 have been amended to recite “data received from an inertial
measurement unit” and “a detected laser strike detected at the laser detector assembly”
in order to further clarify those limitations. As such, claims 1, 8, and 15 recite the
limitations of calculating an estimated elevation of a laser detector assembly based on
data received from an inertial measurement unit and a detected laser strike detected at
the laser detector assembly. The estimated elevation is then output. Which does not provide any steps and function how “data received from an inertial measurement unit” and “a detected laser strike detected at the laser detector assembly” to perform calculating an estimated elevation of a laser detector assembly. What is the relation of step and structure of a data received from an inertial measurement unit and a detected laser strike vs outputting the estimated elevation.

Claim Rejections - 35 USC § 112
Claims 1, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim recited “calculating an estimated elevation of a laser detector assembly based on: 1)data from an inertial measurement unit; and 2) a detected laser strike … ; and outputting the estimated elevation”, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the claim was not provided any structure and step to support 1) data from an inertial measurement unit; and 2) a detected laser strike; and outputting the estimated elevation. Also, claim does not to provide the function of data from an inertial measurement unit to process, steps, structure to relate outputting the estimated elevation. Therefore, as being indefinite for failing to particularly point out and distinctly claim the subject matter.
Suggestion, see the original specification in par [0021-0030] which provide the structure and step of claim invention.

Note: the prior art cited will applied the rejection after 35 U.S.C. 112 (pre-AIA ), second paragraph has corrected.

Examiner suggestion, to combine dependent claims 5-7 to Independent claims can overcome  the rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nichols et al. (US Pub No. 2008/0109141) disclosed Controlling solution latency in a global navigation satellite receiver.

Brabec et al. (US Pub No. 2005/0212702) discloses controlling solution latency in a global navigation satellite receiver.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646